Title: To Thomas Jefferson from William Dabney, 3 December 1824
From: Dabney, William
To: Jefferson, Thomas


Sir.
Richmond Virginia
Dec. 3. 1824.
Inclosed I send, and ask your acceptance of, one right to use my New Patent Pump for raising water Or other Liquids by weight, which I have obtained from the Government of the United States under date of the 20th. Nov. 1824. It is made of iron and of course will be durable, usefull and of great convenience. It will be so arranged and fixed, as to draw water from a well, in a tube of an half inch diameter for 12 hours by winding up once in that time. It is simple, and is so constructed that it will last the term of the Patent with very little mending—the cost it’s presumed will be about 80$. Accept my best wishes.I remain Sir, Your Obt. Svt.William Dabney.P.S.The cost of the weight is not put in the above estimate, as each person using one, can make his own weight by filling a Bll with any heavy substance.